Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of May 27, 2015
by and between FactSet Research Systems Inc. (the “Borrower”) and Bank of
America, N.A. (the “Lender”), with respect to a certain Credit Agreement, dated
as of February 6, 2015, by and between the Borrower and the Lender (as amended,
modified and supplemented from time to time, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested, and the Lender has agreed, to amend certain
provisions of the Credit Agreement as further described herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.          Definitions. Capitalized terms used herein without definition that
are defined in the Credit Agreement shall have the same meanings herein as
therein.

 

§2.          Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that all of the representations and warranties made by
the Borrower in the Credit Agreement or any other Loan Document are true in all
material respects (without duplication of any materiality standard set forth in
any such representation or warranty) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, of the Credit
Agreement.

 

§3.          Conditions Precedent. The effectiveness of the amendment set forth
in §4 hereof shall be subject to the satisfaction on or before the date hereof
of each of the following conditions precedent:

 

(a)     Representations and Warranties. All of the representations and
warranties made by the Borrower herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except as provided in §2
hereof.

 

(b)     Performance; No Event of Default. The Borrower shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by it prior to or at the time hereof, and there shall
exist no Default or Event of Default.

 

(c)     Corporate Action. All requisite corporate action necessary for the valid
execution, delivery and performance by the Borrower of this Agreement shall have
been duly and effectively taken.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Delivery of this Agreement. The Borrower and the Lender shall have
executed and delivered this Agreement.

 

§4.          Amendment to the Credit Agreement. The Credit Agreement is hereby
amended by amending and restating clause (b) of the definition of “Change of
Control” contained therein as follows:

 

“(b)     during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or”

 

§5.          Miscellaneous Provisions.

 

(a)     Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement and the
other Loan Documents shall remain the same. The Credit Agreement, as amended
hereby, shall continue in full force and effect, and this Agreement and the
Credit Agreement shall be read and construed as one instrument.

 

(b)     THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(c)     This Agreement may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

[Remainder of page intentionally left blank.]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this First Amendment to
Credit Agreement as of the date first set forth above.

 

 



FACTSET RESEARCH SYSTEMS INC.

 

 

 

 

 

 

 

         

 

By:

/s/ Maurizio Nicolelli

 

 

 

Name: Maurizio Nicolelli

Title: Senior Vice President, CFO

 

 

 

 

 

(Signature Page to FactSet Amendment)

 

 
 

--------------------------------------------------------------------------------

 

 

 

 



BANK OF AMERICA, N.A.

 

   

 

 

 

   

 

           

 

By:

/s/ Ashish Arora

 

 

  Name:

Ashish Arora

 

 

  Title:

Senior Vice President

 

 

 

 

 

(Signature Page to FactSet Amendment)

 